Citation Nr: 1503437	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  15-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to June 3, 1996, for sarcoidosis.

(The issue of entitlement to an effective date earlier than June 3, 1996 for the grant of entitlement to a total disability rating based on individual unemployability is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an earlier effective date for the grant of service connection for sarcoidosis of August 12, 1992, and assigned a 10 percent rating, effective August 12, 1992 to June 3, 1996, a 60 percent rating from June 3, 1996 to May 5, 2000, and a 100 percent rating, thereafter.

In September 2009, the RO received a letter from the Veteran disapproving of the way the RO "rated the compensation evaluation of his claim on an earlier effective date."  The Veteran noted that he underwent two VA examinations and that VA examiners stated that he became disabled in 1991 and 1992 and so it was difficult for him to see how the RO rated his disability at 10 percent effective August 12, 1992. 

The Board found that the September 2009 statement constituted a timely Notice of Disagreement with respect to the 10 percent disability rating assigned prior to June 3, 1996, for his sarcoidosis, and in March 2012 remanded the matter so that the RO could issue a Statement of the Case (SOC) and provide an opportunity for the Veteran to perfect his appeal as to this issue.  Thereafter, an SOC was issued in November 2012, and the Veteran perfected his appeal as to the issue in December 2012.  

He testified before the undersigned Veterans Law Judge at a Board videoconference hearing in July 2014.  He noted at the Board hearing that it had been noted that he filed service connection claims for depression and tendonitis in January 2014, but that he did not do so, as these disabilities were already service-connected.  See Board hearing transcript, p. 22.

The issue of entitlement to aid and attendance based on aid of another person or housebound status has been raised by the record in an April 2011 medical statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Effective August 12, 1992 to June 3, 1996, the medical evidence indicates that the Veteran had dyspnea on slight exertion, cough that was reported as being productive at times, significantly decreased pulmonary function testing, advanced stage interstitial lung disease process, and required high doses of corticosteroids and controlled activity of the pulmonary process. 


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no higher, for sarcoidosis, effective August 12, 1992 to June 3, 1996, are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.96 (2014); 38 C.F.R. § 4.97, Diagnostic Code 6600-6846 (1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2001 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, for the original service connection claim for sarcoidosis.  A March 2006 letter also informed the Veteran of the criteria for assigning a disability rating and effective date.  

After the RO granted an earlier effective date for the original grant of service connection for sarcoidosis in an August 2009 rating decision, the Veteran filed a notice of disagreement with the rating assigned from August 12, 1992 to June 3, 1996.  While the Veteran was not provided a VA letter outlining the evidence necessary to substantiate an initial increased rating claim, he was provided with the laws regarding degrees of disability or effective dates for any grant of service connection in a March 2006 letter, as noted.  Moreover, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, any defect with respect to the content of the notice requirement was non-prejudicial.

In addition the Veteran has actual knowledge of the criteria for substantiating a claim for an increased rating for sarcoidosis, as demonstrated by his testimony and assertions made throughout the appeal.  The Veteran also is represented; and his representative is presumed to know the law and to have shared any pertinent information with the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  The RO also has provided him with multiple VA examinations.  The examination reports adequately address all the necessary criteria for rating the claims.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in July 2014, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented, acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of his disability.   The VLJ noted some of the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating, and sought to identify any pertinent evidence not currently associated with the claims.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran seeks entitlement to an increased rating higher than 10 percent for his sarcoidosis from August 12, 1992 to June 3, 1996.  As noted above, in a September 2009 statement the Veteran indicated that he underwent two VA examinations and that VA examiners stated that he became disabled in 1991 and 1992 and so it was difficult for him to see how the RO rated his disability at 10 percent effective August 12, 1992. 

The Veteran testified at the July 2014 Board hearing that a July 19, 2009 VA examiner noted that the onset of his sarcoidosis was in 1985, became progressively worse, and that he became totally disabled in 1992.  He further testified that a June 24, 2009 VA examiner noted that the Veteran retired in 1991 due to medical physical problems.  In addition he noted that a July 2004 VA examiner found that the Veteran was put on steroids in 1985 and that a private treatment record dated in October 1988 indicated that he was coughing and had chest pains.

Review of the record shows that the Veteran originally filed his service connection claim for a pulmonary disorder on August 12, 1992 (i.e., the date of the RO's receipt of the claim).  Therefore, August 12, 1992 was the effective date for his 10 percent rating for sarcoidosis.  

In the August 2009 rating decision on appeal and the November 2012 SOC, the RO considered the Veteran's sarcoidosis by analogy under the provisions in effect prior to October 7, 1996, for chronic bronchitis, 38 C.F.R. § 4.97, Diagnostic Code 6600.  See 38 C.F.R. § 4.20  (2014) (When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.). 

Under Diagnostic Code 6600, chronic bronchitis with symptoms that are moderate with considerable night or morning cough, slight dyspnea on exercise, scattered bilateral rales warrants a 10 percent rating.  Symptoms that are moderately severe; persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales throughout chest, beginning chronic airway obstruction warrants a 30 percent rating.  Symptoms that are severe; with severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilatory impairment warrants a 60 percent rating.  Symptoms that are pronounced; with copious productive cough and dyspnea at rest; pulmonary function testing showing a severe degree of chronic airway obstruction; with symptoms of associated severe emphysema or cyanosis and findings of rightsided heart involvement warrants a 100 percent rating.

The special provisions regarding evaluation of respiratory conditions note that when evaluating a respiratory disorder based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes. 38 C.F.R. § 4.96(d). 

Prior to the effective date of the Veteran's 10 percent rating on August 12, 1992, an October 1989 private treatment record shows the Veteran had shortness of breath on exertion carrying parcels up stairs with wheezing.  On physical examination there were faint basal crackles with cough.  The impression was sarcoid, stable.  In October 1991, the Veteran complained of increased shortness of breath, chest pain, and a dry cough.  The impression was probable sarcoid or other chronic underlying lung diagnosis.  An October 1991 pulmonary function test showed that post-bronchodilator readings indicated the FEV-1 was 75 percent of the predicted value; and the ratio FEV-1/FVC was 76 percent.  The DLCO (SB) was 53 percent of the predicted value.  It was noted that all of these readings were outside the normal range.

After the Veteran filed his claim in 1992, a June 1995 VA chest x-ray examination report shows diffuse interstitial infiltrate with normal size heart and pulmonary vasculature.  Findings were consistent with pulmonary edema versus inflammation.  A VA treatment record dated in September 1995 shows complaints of dyspnea on exertion.  It was noted that over the past 10 years his symptoms had progressed so that he currently was able to walk only two blocks.  On physical examination the Veteran had clubbing.  

An October 1995 VA pulmonary function test showed that pre-bronchodilator readings indicated the FEV-1 was 50 percent of the predicted value; and the ratio FEV-1/FVC was 83 percent.  The DLCO (SB) was 37 percent of the predicted value.  Post-bronchodilator readings were not provided. 

A December 1995 VA treatment record notes that the Veteran had sarcoidosis since 1983 and had gradually deteriorated; he had not been on prednisone.  It was noted that he could go up one flight of stairs.  He had a cough with occasional sputum.  A CT scan showed honey combing that was extensive and mediastinal lymphadenopathy.  Physical examination showed crackles all over the lungs.  The Veteran was prescribed prednisone at 40 mg.

A February 1996 VA treatment record shows complaints of frequent shortness of breath and chest pains at times.  The Veteran was on prednisone at 40 mg and had some improvement in dyspnea with some exercise tolerance.  On physical examination the lungs had basilar crackles.  There also was clubbing.  The Veteran's prednisone was decreased to 30 mg.  A March 1996 VA treatment record notes the Veteran could walk one block before developing dyspnea and was still having a cough with clear phlegm.

A May 1996 VA pulmonary function test shows that the FEV-1 was 67 percent of the predicted value; and the DLCO (SB) was 55 percent of the predicted value.  The ratio FEV-1/FVC was not clearly shown; and it was not indicated whether these were pre or post-bronchodilator readings.  

A June 3, 1996 letter from a VA physician indicates treatment of the Veteran's sarcoidosis since 1995, and noted advanced stage interstitial lung disease process possibly sarcoidosis, currently requiring high doses of corticosteroids, and controlled activity of the pulmonary process.  

In evaluating these findings the medical evidence indicates that the Veteran had dyspnea on slight exertion in that he could only walk one to two blocks or go up one flight of stairs before developing shortness of breath.  He also had consistent complaints of a cough that was reported as being productive at times.  Dyspnea on slight exertion is one of the criteria for a 60 percent rating under the provisions of Diagnostic Code 6600 that was in effect prior to October 7, 1996.  It is not clear whether the pulmonary function tests indicated severe ventilator impairment, but his VA doctor noted on June 3, 1996 that he had been treating the Veteran since 1995 and that the Veteran had advanced stage interstitial lung disease process.  Also, the Veteran was found to need 40 mg to 30 mg of prednisone as a prescription to help decrease his symptoms of sarcoidosis and even on this prescription still experienced dyspnea on slight exertion.  Therefore, resolving all doubt in the Veteran's favor, his symptoms associated with his sarcoidosis warranted a 60 percent rating, effective August 12, 1992 to June 3, 1996.  

The next higher 100 percent rating is not warranted under Diagnostic Code 6600, as there is no evidence of a productive cough and/ or dyspnea at rest; nor is there evidence of severe emphysema or cyanosis or heart involvement.  None of the pulmonary function testing includes any notation of a severe degree of chronic airway obstruction.  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14  (2014).  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Another potentially applicable diagnostic code is 38 C.F.R. § 4.97 , Diagnostic Code 6802.  Under these provisions, in effect prior to October 7, 1996, a 10 percent rating required unspecified pneumoconiosis that was definitely symptomatic with pulmonary fibrosis and moderate dyspnea on extended exertion.   A 30 percent rating was assigned for considerable pulmonary fibrosis and moderate dyspnea on slight exertion, confirmed by pulmonary tests.  A 60 percent rating required severe respiratory impairment with extensive fibrosis, severe dyspnea on exertion with corresponding ventilatory deficit confirmed by pulmonary function tests with marked impairment of health.  A 100 percent rating required pronounced respiratory impairment with the extent of lesions comparable to far advanced pulmonary tuberculosis, or with pulmonary function tests confirming a markedly severe degree of ventilatory deficit, and dyspnea at rest and other evidence of severe impairment of bodily vigor producing total incapacity. 

A separate rating under Diagnostic Code 6802 is not warranted as similar symptoms are considered under Diagnostic Code 6600, under which the Veteran has been assigned a 60 percent rating.  See also 38 C.F.R. § 4.96(a) (A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.).  A rating higher than 60 percent also does not apply under Diagnostic Code 6802, as the evidence does not support findings of pronounced respiratory impairment with the extent of lesions comparable to advanced pulmonary tuberculosis, or with pulmonary function tests confirming a markedly severe degree of ventilator deficit; and there was no dyspnea at rest and/ or other evidence of severe impairment of bodily vigor producing total incapacity.

As noted, at the Board hearing in July 2014, the Veteran reported that a July 19, 2009 VA examiner noted that the onset of his sarcoidosis was in 1985, became progressively worse, and that he became totally disabled in 1992.  A June 19, 2009 VA examination report does, in fact, note that the onset of the Veteran's sarcoidosis was in 1985 and that it became progressively worse.  The examination report further notes that the Veteran was disabled since 1992; but does not specifically indicate that the Veteran was totally disabled due to his sarcoidosis as of that date.  The Veteran further testified that a June 24, 2009 VA examiner noted that the Veteran retired in 1991 due to medical physical problems.  A June 24, 2009 VA examination addressing the feet does not indicate that the Veteran retired in 1991 due to sarcoidosis.  However, this examination was primarily focused on the feet, and is not probative as to whether the Veteran's sarcoidosis was totally disabling as of 1991.  The other medical evidence that specifically addresses the impairment associated with the Veteran's sarcoidosis is more probative in this regard.  Finally, as noted, the Veteran noted that a July 2004 VA examiner found that the Veteran was put on steroids in 1985 and that a private treatment record dated in October 1988 indicated that he was coughing and had chest pains.  These findings are considered in the 60 percent rating assigned in this decision.

The Veteran is competent to report symptoms associated with his sarcoidosis, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his sarcoidosis and his views are of little probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the Veteran's lungs.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In view of the foregoing, the evidence supports the assignment of a 60 percent rating for the Veteran's sarcoidosis, but not higher, for the entire appeals period, i.e., from August 12, 1992 to June 3, 1996.  To the extent that any further increase is denied, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's sarcoidosis (i.e., decreased pulmonary function, persistent productive cough, dyspnea on slight exertion, advanced stage interstitial lung disease process) are addressed by the 60 percent rating assigned under Diagnostic Code 6600, in effect prior to October 7, 1996.  The 60 percent rating under Diagnostic Code 6600 contemplates symptoms that are severe, with severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilatory impairment.    

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  As for the second and third factors of Thun, the Veteran has testified at the July 2014 Board hearing as to marked interference with employment in that he had to be hospitalized for 11 days as they were testing his lungs and that over the years his salary has decreased due to his sarcoidosis impairment.  See July 2014 Board hearing, p. 17.  The disability rating of 60 percent contemplates that the Veteran will lose earning capacity and compensates the Veteran for this time lost from work.  See 38 C.F.R. § 4.1 (The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  The circumstances surrounding the Veteran's sarcoidosis are not otherwise found to be unusual.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



ORDER

Entitlement to an initial evaluation of 60 percent, but not higher, effective August 12, 1992 to June 3, 1996, for sarcoidosis is granted, subject to the rules governing the payment of monetary benefits.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


